John I. Purtle, Justice, dissenting in part. I concur in the majority opinion which holds that videotaped depositions of minor victims shall be admitted in evidence in lieu of direct testimony. The state has the option of taking a videotaped deposition or presenting the witness before the jury. However, I disagree with the majority opinion which reverses the trial court on dismissing the charges. In this case the prosecuting attorney candidly admitted he had no evidence which could be the basis for a conviction of the appellant. This was not a matter which was decided in haste. The trial court gave the parties several weeks between the request of the motion to dismiss and finally acting upon it. The state was given every possible opportunity to discover witnesses who might enable them to make a case against the appellant. None were found. The trial court used common sense and intelligence in dismissing the charge after learning there was no possibility of a conviction. The only purpose to be served by allowing this videotaped deposition to be presented at the trial of the case on the other count is solely and entirely for the purpose of prejudicing the jury and I will vote to reverse the conviction if the videotape is shown at the trial on the other count. There are limits beyond which the state should not be allowed to go and this is one of them. This videotaped deposition cannot be presented to the jury in good faith. I would affirm the trial court in its entirety.